Citation Nr: 1544911	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-04 365A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a service-connected lung disability, to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy, from August 17, 2005, to September 21, 2011.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that (in pertinent part) granted service connection for a lung condition, to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of a thoracotomy, rated 0 percent, effective August 17, 2005 (date of claim).  

In the March 2008 rating decision, the Veteran was advised that he was being scheduled for a VA examination to determine whether a higher rating was warranted for his service-connected lung disability.  After the VA examination was conducted, in a May 2008 rating decision, the RO continued the 0 percent rating assigned for his service-connected lung disability.  In July 2008, the Veteran filed a notice of disagreement with the rating assigned for his service-connected lung disability (but not the effective date).  A statement of the case (SOC) was issued in November 2009, and a substantive appeal was received in February 2010 (and deemed timely by a December 2011 rating decision).  

In April 2010, the RO issued a rating decision granting an increased rating of 10 percent for the Veteran's service-connected lung disability, effective August 7, 2009.

In December 2011, the RO issued a rating decision that granted increased ratings of 30 percent for the Veteran's service-connected lung disability, effective August 17, 2005 (date of claim), and 100 percent, effective September 21, 2011.  As the maximum rating was not assigned for the period from August 17, 2005, to September 21, 2011, that portion of the Veteran's claim for an increased rating remained on appeal.

In March 2012, a videoconference hearing was held before a Veterans Law Judge (a transcript of the hearing is associated with the Veteran's claims file).  The Board then remanded the claim in August 2012 and in June 2013, for additional development.  

In a decision issued in December 2013, the Board upheld the RO's decision to award a 30 percent rating, but no higher, for the Veteran's service-connected lung disability from August 17, 2005, to September 11, 2011.  The Board also determined that a claim for total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to September 21, 2011, had been raised by the record, and remanded such matter to the Agency of Original Jurisdiction for additional development and adjudication.

The Veteran appealed the decision to deny a higher rating for his service-connected lung disability, from August 17, 2005, to September 11, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's December 2013 decision and remanded the matter on appeal for adjudication consistent with instructions outlined in a January 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.


FINDING OF FACT

In a Report of First Notice of Death (VA Form 27-0820a), dated September 2015, VA received notice that the Veteran died on September [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In a Report of First Notice of Death (VA Form 27-0820a), dated September 2015, VA received notice that the Veteran died on September [redacted], 2015.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 






ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


